MollisoN, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Oourt, that the merchandise involved in the above reappraisement consists of nylon shaving brushes and hairbrushes exported from France on or about September 5th, 1957.
¡That the foreign value as defined in Section 402(c), Tariff Act of 1930, as it existed prior to the effective date of the amendment of said Act by the Customs Simplification Act of 1956, was the basis of the appraisement in the case at Bar, and is the proper basis for the determination of value of the merchandise involved herein and there was no higher export value.
IT IS FURTHER STIPULATED AND AGREED that this stipulation is limited to items identified on the invoices as No. 337 1st item, and the last item *525on the invoice No. 208, both of which items were appraised at 191 fcs each brush, less 19.5%, less 2% plus cost of packing as stated on the invoice $43.00 TJ.S. dollars appraised in French francs in Category (2) T.D. 54428.
IT IS FURTHER STIPUDATED AND AGREED that the prices at the time of exportation of said items to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of France in the usual wholesale quantities and in the ordinary course of trade were as follows:
Item No.
337_ 228 French francs category (2) less 19.50% less 2% plus the cost of packing in item marked (x) on invoice.
208_ 225 French francs category (2) less 19.50% less 2% plus the cost of packing in item marked (x) on invoice.
On the agreed facts, I find that foreign value, as defined in section 402(c), Tariff Act of 1930, as it existed prior to the effective date of the amendment of the said act by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise involved and that such value is as set forth in the last paragraph of the stipulation, quoted above.
Judgment will issue accordingly.